Case 1:20-cv-02244-DLC Document 12 Filed 05/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

20cv2244 (DLC)
CHRISTOPHER SADOWSKI :
Plaintiff, : ORDER

 

 

USDC SDNY
ZIFF DAVIS, LLC, : DOCUMENT
Defendant. :
; ELECTRONICALLY FILED
~ ee nnee eeeeeeee X DOC #:

DENISE COTE, District Judge: DATE FILED: 5/15 Jed.

 

 

 

 

 

 

ORDERED that the initial pretrial conference scheduled for
May 15, 2020 is rescheduled to May 18, 2020 at 3 p.m. The
conference will be held telephonically. Counsel shall use the
following dial-in credentials for the conference.

Dial-in: 888-363-4749
Access code: 4324948

The parties shall use a landline if one is available.

Dated: New York, New York
May 15, 2020

lem be

VIDENISE COTE
United Btates District Judge

 
